Citation Nr: 9924974	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-29 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of hepatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to a compensable evaluation for residuals of 
hepatitis.  The veteran, who served on active duty from May 
1940 to September 1945, appealed that decision to the Board.

During a hearing held in December 1997 at the RO, the veteran 
appeared to have raised the issue of entitlement to service 
connection for depression as secondary to his service-
connected residuals of hepatitis.  Although a July 1995 
rating decision denied service connection for depression, 
this claim may be reopened if new and material evidence is 
submitted.  See 38 C.F.R. § 3.156 (1998).  As this matter has 
not been procedurally developed for appellate review, the 
Board refers it back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's residuals of hepatitis are manifested by 
mildly elevated GPT and GT levels and complaints of mild 
gastrointestinal disturbance.

2.  The veteran's complaints of depression and fatigue are 
attributed to his diagnosis of depression.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of 
hepatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic 
Code 7345 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  

The Board also is satisfied that all relevant facts have been 
properly and sufficiently developed.  The veteran was 
afforded a VA examination in January 1997, and appeared at a 
personal hearing before a hearing officer at the RO in 
December 1997.  The veteran was scheduled to undergo an 
additional VA examination in March 1998, but failed to report 
to that examination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Woods v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the veteran's failure to respond to the VA's efforts 
to assist him with the factual development of his claim, no 
further effort will be expended to assist him in this regard.

In this case, the record reflects that the veteran was 
hospitalized in service for catarrhal hepatitis after 
receiving a yellow fever vaccine.  As a result, he was 
awarded service connection for residuals of hepatitis and a 
noncompensable (zero percent) evaluation was assigned.  The 
veteran now claims that his residuals of hepatitis are more 
severely disabling than reflected in the noncompensable 
evaluation.

The veteran was afforded a general medical examination by the 
VA in January 1997.  A report from that examination included 
the veteran's complaints of occasional fatigue since his 
initial hepatitis infection in 1942.  The examiner also 
recorded the veteran's history regarding a recent 
hospitalization for depression.  The veteran indicated that 
he was not sure if his depressive episodes were associated 
with his hepatitis.  Physical examination showed the 
veteran's abdomen to be soft and nontender, while his spleen 
and kidneys were not palpable.  He had no right upper 
quadrant pain or guarding.  A laboratory report showed a GPT 
level of 56 and a GT level of 71, both of which were 
interpreted as being slightly elevated.  His hepatitis B 
surface antibody and hepatitis B cor antibodies were 
positive, but none of the antigens were positive.  The 
examiner concluded that most of the veteran's symptomatology 
of feeling low and tired were due to his diagnosis of 
depression and were unlikely related to hepatitis.  The 
examiner also opined that the veteran's hepatitis was 
inactive at the time of examination; however, there was mild 
elevation of liver enzymes which needed to be followed up in 
the future.  The report also noted that the veteran failed to 
appear for a scheduled liver scan.

The veteran also submitted several treatment records from 
private physicians.
Records from Corning Clinical Laboratories dated in August 
1996 essentially reveal a negative hepatitis C antibody test.  
Laboratory reports from G. Schuler, M.D., dated in April 1998 
do not contain any information pertaining to hepatitis.

In December 1997, the veteran testified before a hearing 
officer at the RO as to the nature of his hepatitis.  The 
veteran related that he suffered from flu-like symptoms, 
constant fatigue and depression.  He indicated that for the 
prior six months he had been sleeping sixteen hours a day and 
experiencing abdominal pain and discomfort.  He then 
disclosed that he had recently been hospitalized for 
depression.  He said he maintained a healthy diet and denied 
any history of smoking or use of alcohol.  He commented that 
there had been no worsening of his condition over the past 
fifty years since its initial onset, but that he felt the 
effects more as he had gotten older.  The only medications he 
took were anti-depressants. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran's residuals of hepatitis have been evaluated 
pursuant to 38 C.F.R.         § 4.114, Diagnostic Code 7345.  
Under this particular code, a noncompensable evaluation is 
provided for healed infectious hepatitis, which is 
nonsymptomatic.  For the next higher rating, 10 percent, the 
veteran's disability must be characterized by demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent rating may be granted where there is minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation but necessitating dietary restriction 
or other therapeutic measures.  A 60 percent evaluation is 
appropriate where there is moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7345.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's residuals of hepatitis are 
most appropriately evaluated as 10 percent disabling.  The 
evidence shows that the veteran has demonstrable liver damage 
with mild gastrointestinal disturbance, as required for a 10 
percent evaluation under Diagnostic Code 7345.  In this 
respect, the Board recognizes that the January 1997 VA 
examination report noted that the veteran's hepatitis was 
inactive.  Nevertheless, laboratory testing disclosed 
elevated (albeit mild) liver enzymes, thereby indicating 
demonstrable liver damage.  The veteran also testified at his 
VA hearing that he had been experiencing some abdominal pain 
and discomfort for the past six months.  Under these 
circumstances, the Board finds that the veteran's residuals 
of hepatitis are most consistent with the criteria for a 10 
percent evaluation under Diagnostic Code 7345. 

In reaching this decision, the Board also has determined that 
the veteran's residuals of hepatitis do not meet the criteria 
for an evaluation in excess of 10 percent under Diagnostic 
Code 7345.  The veteran appears to suffer from fatigue and 
mental depression.  However, an opinion contained in the 
January 1997 VA examination report attributed these symptoms 
to the veteran's nonservice-connected diagnosis of 
depression.  Given this opinion, the Board is not required to 
attribute these symptoms to the veteran's residuals of 
hepatitis.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected disability at issue from another condition, 
38 C.F.R. § 3.102 dictates that such signs and symptoms be 
attributed to the service-connected condition at issue.)  The 
record also contains no evidence that the veteran suffers 
from gastrointestinal disturbance which requires a restricted 
diet or other therapeutic measures.  Although the veteran 
stated that he maintained a healthy diet, he did not report 
any dietary restrictions because of hepatitis.  In short, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's residuals of 
hepatitis.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's residuals of hepatitis have markedly 
interfered with his earning capacity or employment status, or 
that they have necessitated frequent periods of 
hospitalization.  The record shows that the veteran has not 
worked in many years.  However, no objective evidence has 
attributed the veteran's unemployment to his residuals of 
hepatitis.  Therefore, the Board finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, a 10 percent evaluation for residuals of 
hepatitis is granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

